DETAILED ACTION
This action is responsive to the Applicant’s response filed 9/09/22.
As indicated in Applicant’s response, claims 1, 4, 8, 11, 15, 18 have been amended.  Claims 1-20 are pending in the office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	That is, some limitations in regard to “replaying” the user action or the application are not disclosed in the Specifications in a manner to enable the one skill in the art to make and/or use the invention, as following.
	A) the feature of “wherein the at least one user-based action performed by the application probe is replayed in a loaded environment and a loaded environment” (cl. 1, li. 10-11) cannot be seen as having reasonable description in the Applicant’s the Specs on replaying and loaded or unloade environment. In fact, the Specs mentions that the application is accessible by the client through a loaded or unloaded environment (para 003, 005, 007) where user actions may be verified; that monitoring by the probe may determine attributes values on logon, launch, latency in a off-hours (unloaded) or (loaded) peak load/traffic environment (para 0017, 0061) to help understand normal values ang gauge alert threshold, to help the administrator to establish a model threshold to determine deviations, alert or latency effects (respective to threshold established from the model) by a launch time which might occur in a unloaded environment or loaded environment.
	The Specifications clearly describe replaying in the sense that the replaying is performed by a probed application in which user actions, mouse clicks have been captured (para 0017, 0059), none of the replaying occurring in any loaded or unloaded environment.
	Therefore, one cannot make use of the feature recited as “wherein the at least one user-based action performed by the application probe is replayed in a loaded environment and a loaded environment” since no part on the invention teach user-based action being replayed in a loaded and unloaded environment.
B) The language recited as “user-based action replayed by the application probe” (cl. 1, li. 14, 21) is not found as having proper details from the Disclosure (para 0017, 0059) according to which replaying at best is possible from a “probed application” where a monitoring probe is not explicitly described as a replaying means.  Therefore, one cannot make use of the feature recited as “replayed by the application probe”
C)  The language recited as “wherein the first value for the at least one user-based action is based upon the at least one user-based action being replayed in the loaded environment, and wherein the second value for the at least one user-based action is based upon the at least one user-based action being replayed in the unloaded environment” (cl. 1, li. 14-18) are not seen as having proper teachings from the Disclosure portions in which any loaded or unloaded environment is involved.  That is, the specifications (para 003, 005, 007, 0017, 0061) make no mention of user action bbeing replayed in either a loaded or an unloaded environment, when in fact only a “probed application” is provided as a means for replaying user captured action, clicks or events (para 0017, 0059).  Therefore, one cannot make use of the feature recited as “user action being replayed” in “loaded environment” or “unloaded environment” as no details has been provided to show that the replaying is actually performed during peak, busy time or idle, off-hours time.
D) The language recited as “wherein the threshold is determined based upon the first value for the at least one user-based action being replayed in the loaded environment, and further based upon the second value for the at least one user-based action being replayed in the unloaded environment” cannot be seen as having proper disclosure support from the paragraph 003, 005, 007, 0061 in which only a loaded environment or unloaded environment is where user logon, interactive actions, or mouse clicks are being monitored by a “probed application”, the monitoring or captring being far different from a replaying action.  Therefore, one cannot make use of the feature on first value and second value for a threshold where the latter is determined from user-based action being replayed in the loaded environment and unloaded environment.
E) Claims 8, 15 recite the same limitations as mentioned above in claim 1, therefore are also rejected under the USC 112(a) for not complying with the enablement requirement.  
For prosecution on merits in regard to claims 1 ,8, 15, 
(a) the lack-of-statutory-description deficiency in A will be treated as a mere replaying action (based on captured result/events/data or probe recording) by a replay environment or tool as opposed to replaying performed by the probe
(b) the lack-of-statutory-description deficiency in B will be treated as though a “probed application” provides the replaying of user captured events which have occurred prior to the replaying time.
c)  the lack-of-statutory-description deficiency in C will be treated as though captured or measured user events, latency metrics in term sof first or second value are previously tracked/determined by a probe during peak or non-peak time, then replayed by the “probed application” at a subsequent time.
d) the lack-of-statutory-description deficiency in D will be treated as though threshold establishing (and used for comparing with first and second values representing probe-captured or determined user performance/data) is based on (previously captured) metrics or measurements obtained from various environments such as a busy, loaded runtime/context or idle, off-hours non-loaded context.
Dependent claims 2-7, 9-14, 16-20 fail to cure to the lack of disclosure support by the base claims, hence are equally rejected under this USC 112 statute for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Chaudhary et al, USPubN: 2014/0304399 (herein Chaudhary) in view of in view of Bhaskaran et al, USPN: 8,826,403 (herein Bhaskaran), Chitalia et al, USPubN: 2019/0386891 (herein Chitalia) and Haeuptle, USPN: 7,257,515 (herein Haeuptle) and further in view of Henry, USPN: 9,154,365 (herein Henry), Urman et al, USPubN: 2014/0337728 (herein Urman) and Stolfo et al, USPubN: 2020/0104511 (herein Stolfo) and further of Horvitz et al, USPubN: 2004/0143636 (herein Horvitz) and Mitchell, USPubN: 2013/0289873 (herein Mitchell) 
	As per claim 1, Chaudhary discloses a method comprising: 
	Creating an application probe, the application probe (e.g. agents ... referred to as probes - para 0280; monitoring agent ... Measurement, data collection on device such as client 102 - para 0101; monitoring agent, client 102, user mode - Fig. 3; para 0103; Fig. 7A) on client nodes (nodes 102-102 - para 0076; node in the cluster - para 0032; monitoring agents ... device such as client 102 - para 0101; monitoring, measurement of ... infrastructure element such as client - para 0103), the application probe configured to monitor at least one user-based action (e.g. data collection activities on a device, such as a client 102 - para 0101; measures ... remote display protocol ... ICA client or RDP client, any form of streaming media - para 0104; any portion of an application layer stack or SQL transactions, function or application programming interface call - para 0105; delivery of application and/or data to a client, streaming application, desktop application on the client - para 0106; individual ICA sessions, per session resource usage, per user-session or ICA session - para 0107; log-in to an application, duration a user is logged into an application - para 0108; user space ... GUI 210, command line or text-based interface - para 0143; state, status or health of any portion of the application - para 0144; application-layer request, client’s request - para 0156; performance of any user sessions traversing the appliance 200 - para 0161; application streaming ... for streaming ... to a client - para 0174; end user response times for ... ... ICA, RDP client ... delivery of application to the client - para 0180) of a user of an application accessible (e.g. user can interact with and control... user space, user interface ... such as a browser - para 0143; para 0107) via the client device (client 102, monitoring agent 197 - Fig. 3), 
	receiving, by the client device, data indicative of the at least one user-based action (e.g. response times for ... ... ICA, RDP client ... delivery of application to the client - para 0180; latency - para 0103, 0107; latency - para 0269, 0320; duration a user is logged into, user session latency - para 0108; response time - para 0375) of the user of the application in response to (Note1: probe monitoring user events and actions reads on data indicative of user actions received at the client device responsive to user performance and activities tracking by the probe) performance of the user-based action (see monitor user-based action from above) by the application probe, 
	determining, by the client device, a first value (see below; compute a value – para 0302; value associated with the service – para 0311) for the at least one user-based action and a second value (see below) for the at least one user-based action (see above) based upon, at least in part, the received data, wherein the first value (measures network latency, bandwidth utilization - para 0103; para 0107; monitoring latency - para 0269, 0320; duration a user is logged into, user session latency - para 0108) is based the at least one user-based action (log-on) and the second value (response time - para 0375; end user response times for ... ... ICA, RDP client ... delivery of application to the client - para 0180) is based upon the at least one user-based action (service request/access/delivery); 
	comparing, by the client device, one of (see variable, metric, percentage from below) the first and second determined values (see above) with a threshold (predetermined threshold - para 0309; para 0312; diverted by 5% ... from... the threshold - para 0376; load over a predetermined threshold – para 0156) to identify an issue with the application (page faults - para 0109; latency issues ... steps can be taken to mitigate any latency - para 0269) related (see latency or response time from above) to the at least one user-based action and 
	providing, by the client device, an indication ((“non-schedulable” - para 0304; does not own the service - para 0309; server informatin, message ... is obsolete - para 0336; confirm the .. is a current monitor - claim 18, pg. 43; para 0032) to a computing device in response to the comparison (see above) of the one of the first and second determined values with the threshold, so as to enable the computing device to modify operation of the application to address the issue (e.g. latency issues may be reduced – para 0269; master monitor may compare … comparing … may handle issues that arise – para 0336; failure reset, redistribute traffic – para 0275).	
	A) Chaudhary does not explicitly disclose probe in terms of 
	(i) creating by a client device, an application probe (to monitor at least one user-based action of the application);
	(ii) wherein the application probe uses user account credentials to access the application;
	As for (i)
	Monitoring latency or performance issues by monitoring agents in Chaudhary entails software probe installed into the client devices (Fig. 1D; agent/script 197, client agent 120 - Fig. 3) to either monitor hosted application or SaaS delivery model (para 0104) or measure activities on a client device (agent 197 ... monitoring, measurement and data collection activities on a device such as client 102 - para 0101) including log-on latency (duration a user is logged into, user session latency - para 0108), the monitoring agent (referred to as probes) being installed for operating in the client device to collect network latency (response time - para 0375) or performance of connection or HTTP transactions (para 0103-0104) or delivery such as streaming, session latency (para 0106- 0107); hence installation of probes made for and installed on a client environment is recognized.
	Chitalia discloses a monitoring device equipped with interface to collect statuses and metrics related to communication resources within a virtualization infrastructure, the monitoring configured for receiving service and communation status from probes issued by a corresponding one or more agent(s) associated with source and destination end of the infrastructure (para 0011).  For instance, a communication probe issued by a source agent is also referred to as source agent to monitor response from a reply probe issued by a destination agent ( para 0032; Fig. 18); hence monitoring agent, such as one installed on a client/server machine and capable of issuing probes to collect communication status in accordance to a monitoring infrastructure is recognized.
	Bhaskaran discloses corrective action process initiated from a privileged user (col. 10 li. 8- 14; request to correct the problem - claim 1, pg. 18), started with the user workstation using a agent for monitoring NW activities (col. 15 li. 53 to col. 16 li. 48) associated with a remote device performance, using credentials in initiating a work request (request 314, Fig. 3; Fig. 4), thereby obtaining a action alert from an audit server (No Match, action alert 326 - Fig. 3; Fig. 8) - the (audit) report including result from comparing an generated access token content (col. 16 li. 5-48) with the various scenarios received with the report or audit mechanism - enabling thereby the user end to select an corrective action to perform based on one or more matched action-scenarios (Fig. 9A, 9B); hence generating a monitoring agent (acting as remote device probing) by the end user per a initiated request to communicate with a audit server so to determine NW activity as cause of alert, thereby selecting a (action-scenarios ) match for implementing a corrective action is recognized.
	As for (ii)
	Use of a monitoring agent to request an audit report via a initiating request that use user credentials is shown in Bhaskaran with use of a IPC ticket for initiating a server action (request 314, Fig. 3; Fig. 4) in terms of a request (request 504) that includes user name, customer identification (e.g. Fig 5) pertaining to a privileged user (col. 10 li. 1-14), the monitoring agent as probe issued from the user end.
	Further, Haeuptle discloses various forms or types of probes to track response time, latency or communication status as well as collecting credential of parties involved in a transaction, the probes implemented as script format , or LDAP, HTTP, ICMP, NNTP, SMS, SOAP, SMTP, WAP type (see TABLE 1, pg. 6-7), the probe types associated with capture of respective metrics (see Table 2, Table 3 - pg. 7-10) including measurements on AVAILABILITY, Response_time, setup_time, transfer_TPUT, Total_Connection_time, Termination_status, Connect_time, AUTH_TIME, the latter including username/password and received response (lines 10-12, pg. 9; lines 35-37, pg. 11); hence use of probes to obtain metrics on communication status and response time as well as collecting user credentials for a given service communication or user connectivity session is recognized.
	Therefore, based on the requirement that received credentials at a server are to be validated for a delivery application to be authorized and established between a server and a requesting client (Chaudhary: para 0098) so that a application recipient of the service delivery can execute locally, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement client resources in support for obtaining such application so that agent software created at a client - as per Bhaskaran - can also generate probes, the probe creating by a client agent - as set forth in Chitalia’s tracking probes issued by a monitoring agent - implementing it as application probe to monitor at least one user-based action of the application in connection with a service; wherein the generated application probe can be used to access or collect user account credentials (e.g. username, password - as per Haeuptle) to seek authorization or access of the desired application - as set forth per Bhaskaran and Haeuptle from above; because
	endowing end user environment or platform with OS or application capability to create or instantiate a monitoring software or agent with probe functionality would equip the end user with added options or programmatic flexibility to configure probing parameters and reference setting by which, monitoring performance or state of a network activity or devices aligned with user request for a service or remote delivery, timeliness characteristic or latency cost, delay of a particular aspect of service or user access authorization processing - e.g. response time and unexpected logon duration - can be specifically customized with programmatic criterion or reference threshold, or quantitatively pre-arranged per the user desire so that non-conforming metrics or values returned from probing application/user platform activities, events as those considered faulty, excessively inoperable, or unsuitable can be instantaneously detected or recorded for direct or assisted consideration/evaluation at the end user, the evaluation thereof facilitating (1) possibility to send or generate an alert or (11) effect of triggering a remedying action, or implementing a corrective measure; the usability of probe sofware generated by a user further (iii) facilitating collecting and providing user-side information required for accessing a service or authorizing a connectivity/session request, where capture and transmission of user credentials - by a locally operating probe as set forth above - would also expedite fulfillment of an authorization or obtaining the negative response thereto, upon which case, real-time consideration for corrective action can be promptly realized at the user context.
	B) Nor does Chaudhary explicitly disclose client device’s application probe, determining of first/second value associated with identifying by the client device an issue (with the application related to user-based action) in terms of:
	(i) wherein the at least one user-based action performed by the application probe is a replaying of the at least one user-based action that was previously performed by the user of the application, wherein the user-based action performed by the probe is replayed in a loaded environment and unloaded environment; determining first value and second value for the at least user-based action replayed by the application probe based upon, at least in part, the received data, 
	(ii) wherein the first value for the at least one user-based action is based upon the at least one user-based action being replayed in the loaded environment, and wherein the second value for the at least one user-based action is based upon the at least one user-based action being replayed in the unloaded environment
	As for user-based action being replayed by the application probe, this feature has been construed as a replaying being performed by a “probed application” after the user events have been captured by a probe attached with the application (refer to USC 112(a) rejection, per a), b) in section E)
	As for the action of replaying of user-based action (by probed application or application probe) in a loaded and unloaded environment, this feature has been interpreted as though captured or measured user events, latency metrics in terms of first or second value are previously tracked and determined by a probe during peak (high activity) or non-peak (idle, low activity) time, then replayed by the “probed application” at a subsequent time (refer to USC 112(a) rejection, per c) in section E)
	
	Stolfo discloses injection component provided with a bot simulation application for testing insider threat (para 0082; Fig. 6) and security updating on basis of user activity tracking (para 0083; Fig. 7), where the injection component behaves as an agent (para 0035) that monitors user actions related to query interface as part of the simulation injected by the agent (para 0068), and replays the mouse and keyboard events of the user activity (para 0074-0075), the injection agent/component also configured to replay monitored user activity (para 0060) to reinforce credibility to the captured user activity (para 0068); hence an injection agent utilized with test and bot simulation to track user events and replays captured user activity for threat assessing and security updating discloses a user tracking agent performing replay based on previously tracked events.
	Urman discloses using a replay agent (para 0109-0112) and stored scenario created by the recording agent associated with Oracle Web Form toolset of the SOA infrastructure. Hence use of software agent resident to a user platform to record user’s screen by screen, keystroke by keystroke actions and Web form agent to replay the recorded actions for SOA auditing or performance evaluating is recognized.
	Further, Henry also discloses client device and user activities subjected to replay using a resident data collecting or monitoring agent (col.2, li 57-65) coupled with a server via a transfer agent for the stored events collected from client computer and sessions to be replayed (col. 2 li. 65 to col 3 li. 33; Session, Event: type, time; Event, timestamp, mouse movement, mouse click, button up, button down, keystrokes - Fig. 2-3; Fig.7)
	Horvitz discloses use of an inferencing model to assess on criticality or priorities in accommodating user context in relation to how busy (para 0183; active for some portion of time – para 0200) a user is preoccupied with his application or how long the user computer is being idle (idle for a specified period – para 0009; idle activity – para 0185) as part of determination for the prioritizating, the determination including formation of user profiles in which different contexts (work, busy,vacation, leisure) are represented a give profile in which a corresponding criticality or urgency level in form of threshold value is set (para 0173; urgency threshold – para 0196) as basis to assign a priority (i.e. for effect of provisioning or communicating a user content); hence threshold set associated with degree or criticality of user activities or preoccupied state of user context (busy or idle) discloses user activities being tracked in establishing a threshold representative of (or inferring) criticality of user context such as how busy (loaded context) or idle (unloaded context) the user is.
	Mitchell discloses a monitoring environment for GPS tracking and reporting (para 0073) on basis of predetermined value or (timekeeping) metric serving a threshold (para 0080-0081) or establihed criterion by which a threshold-exceeding metric would trigger a shutdown or alert in accordance to a visual layer that tracks timekeeping and live operator activities via a interactive screen (para 0070-0072), the activity being tracked or reported (Figs 4) including idle state (para 0079) of the operator context or active state thereof with loaded jobs (para 0125); hence criterion-based triggering a alert or shut down based on a captured metrics referred to an established threshold associated a tool for tracking state of an operator set in an idling state or jobs loaded state is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the comparing in Chaudhary based on metrics obtained from a monitoring probe to support determination of a issue or a time-related deficiency so that captured or measured user events, latency or time metrics in terms of first or second value are previously tracked and measured from a probe execution during peak or non-peak time of a user context or application observed via busy period or idle period – as set forth in Horvitz-  where the issue is being derived from the evaluating the probed application captured metrics against a established criterion – as in Mitchell; where the captured events can be subjected to a replaying agent as in Stolfo, Henry and Urman, to reinforce assessment or confirmation of a fault; because
	tracking a probed environment in a given state coupled with prestablished a criterion by which a monitoring tool evaluates or validates metrics obtained from a probe in particular relevance to a loaded/unloaded state of the application or busy/idle user context/runtime would help determine whether an issue exists (or is likely to) on basis of comparing whether a measured value of the metric has surpassed or exceeded the threshold, would enable a diagnostic endeavor to evaluate mismatch thereby to classify (a) a non-critical issue due to its occurring in a unloaded context or (b) one indicative of a urgency due to its occurring in a very loaded context of the application, which otherwise necessitate prioritized corrective measure; and
	use of a replay engine subsequent to the monitoring stage to review captured probe data would also provide a diagnostic context in using probe application with capability to not only define timeframe or time slice in which likelihood of a fault might be determined, but also to confirm on validity or certainty of the problem based on relative differential between measured data and preestablished values.
	C) Nor does Chaudhary explicitly disclose identifying an issue from comparing first and second values with a threshold in terms of:
	(i) issue determined with the application related to at least one user-based action replayed by the application probe, 
	(ii) wherein the threshold is determined based upon the first value for the at least one user-based action being replayed in the loaded environment, and further based upon the second value for the at least one user-based action being replayed in the unloaded environment.
	For merits, the user-based action being replayed by a probe has been treated as though the action or user events are replayed by a probed application (refer to USC 112(a) rejection, per a), b) in section E).
For merits of the limitation expressed as threshod being determined based upon first and second value for a user-based action being respectively replayed in a loaded environment and unloaded environment, this determining of threshold feature  has been interpreted as though establishing of threshold for use in comparing it with first and second value, is based on metrics or measurements (first and second values) obtained from various environments such as a busy, loaded runtime/application context or an idle, off-hours non-loaded application context, as opposed to values obtained from a replaying context (refer to USC 112(a) rejection per d) in section E)

	In accordance to the above, Mitchell discloses generating a threshold value as criterion to determine on corrective action based on a context that tracked state of user activities for effect of timekeeping and alert reporting (para 0080-0081), where the activity being tracked (Figs 4) includes idle state (para 0079) of the operator context or active state thereof with loaded jobs (para 0125) indicated in graphical view; whereas Horvitz discloses associating a criticality threshold with a user profile descripting criticality of a context (para 0173; urgency threshold – para 0196) to support priority assignment established upon busy state or idle state of the user runtime or live pre-occupation (para 0183, 0009); e.g. for effect of prioritizing the user with content provisioning.
	Therefore, based on the replay tool by Stolfo, Henry and Urman to reconstruct captured events and user interactions, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Chaudhary’s process of comparing, against a threshold, first and second values representative of a user activities or performance (for diagnosing a issue) so that
	(1) threshold for use in comparing it with first and second value, is based on metrics or measurements (first and second values) obtained from various environments such as a busy, loaded runtime/application context or an idle, off-hours non-loaded application context – as set forth in Horvitz and Mitchell - as opposed to values obtained from a replaying context;
	(2) the issue determined with the application is related to at least one user-based action in part, based replaying by the application – as per Stolfo, Henry and Urman - events or actions previously recorded by the probe; because
	prestablished a critierion as a quantitative standard or a reference threshold by which a monitoring tool evaluates or validates metrics obtained from a probe in particular relevance to a loaded/unloaded state of the application or busy/idle user context/runtime would help determine whether an issue exists (or is likely to) on basis of comparing whether a measured value of the metric has surpassed or exceeded a reference standard, would enable a diagnostic endeavor to evaluate the mismatch thereby to classify or categorize problems in terms of (a) a non-critical issue due to its occurring in a unloaded context or (b) one indicative of a urgency due to its occurring in a very loaded context of the application, which otherwise necessitate prioritized corrective measure; and
	use of a replay engine subsequent to the monitoring stage to review captured probe data would also provide a diagnostic context in using probe application with capability to not only define timeframe or time slice in which likelihood of a fault might be determined, but also to confirm on validity or certainty of the problem based on relative differential between measured data and preestablished values
	As per claim 2, Chaudhary discloses (method of claim 1) wherein the application is one of a software as a service (SaaS) application (para 0104), a virtual application (e.g. delivery of a virtualized application - para 0105-0106, 0198), a published application, and a hosted shared desktop (e.g. desktop sharing - para 0100).
	As per claim 3, Chaudhary discloses method of claim 1 wherein the value includes one or more of logon duration (duration a user is logged into, user session latency - para 0108), application launch duration, and latency (latency - para 0103, 0107; latency - para 0269, 0320)
	As per claim 4, Chaudhary discloses method of claim 1 wherein the application is accessible by the client device through one of 
	the loaded environment (e.g. client can request execution of ... applications hosted by the servers in the farm - para 0084; program 322 loaded into ... an application, loaded and run ... web browser - para 0181) and
	the unloaded environment (see Note2; flow distributer - para 0237; arbiter which determines which distributer 550 should receive the load ... identify ... an associated core ... whether to forward .. to the associated core -para 0236) to ddetermine the threshold (criteria; above a predetermined threshold, below a predetermined threshold - para 0236 - Note2: arbiter determination to transfer
load for distribution - para 0237 - to a core identified as not meeting a low threshold versus core identified as having load surpassing a threshold reads on criteria associated with client for access a load per distributing arbitrated on basis of either loaded environment or core already with significant load size or a excess of load- e.g. triggering a load redirecting; see para 0156 - or unloaded environment that is clearly in need of minimal load - load ... below a predetermined threshold - para 0236).
	As per claims 5-6, Chaudhary discloses (method of claim 1) wherein the application probe uses (refer to rationale A(ii) in claim 1) the user account credentials to verify (para 0149) the at least one user-based action (log-in - para 0108) of the user for the application based upon the received data (user is logged into an application, time required to log-in - para 0108);
	wherein the at least one user-based action includes authenticating (application delivery technique .... anthentication and authorization - para 0094) the user to access (access to server stored applications and data files - para 0094) the application with the application.
	As per claim 7, Chaudhary discloses (method of claim 5) wherein the at least one user-based action includes navigating through the application (e.g. computer 100, PalmOS, Treo smart phone... input device, five-way navigator device - para 0121; user can interact with and control... user space, user interface ... such as a browser - para 0143; any user sessions traversing the appliance 200 - para 0161; protections against ... parameter manipulation ... field manipulation, forceful browsing - para 0158).
	As per claim 8, Chaudhary discloses a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed by one or more processors, causes the one or more processors to perform operations comprising: 
	creating, by a client device, an application probe, the application probe configured to monitor at least one user-based action of a user of an application accessible vithe client device, wherein the application probe uses user account credentials to access the application; 
	receiving, by the client device, data indicative of the at least one user-based action of the user of the application in response to performance of the user-based action by the application probe, wherein the at least one user-based action performed by the application probe is a replaying of the at least one user-based action that was previously performed by the user of the application, wherein the at least one user-based action performed by the application probe is replayed in a loaded environment and an unloaded environment; 
	determining, by the client device, a first value for the at least one user-based action and a second value for the at least one user-based action replayed by the application probe based upon, at least in part, the received data, wherein the first value for the at least one user-based action is based upon the at least one user-based action being replayed in the loaded environment, and wherein the second value for the at least one user-based action is based upon the at least one user-based action being replayed in the unloaded environment; 
	comparing, by the client device, one of the first and second determined values with a threshold to identify an issue with the application related to the at least one user-based action of the application replayed by the application probe, wherein the threshold is determined based upon the first value for the at least one user-based action being replayed in the loaded environment, and further based upon the second value for the at least one user-based action being replayed in the unloaded environment; and 
	providing, by the client device, an indication to a computing device in response to the comparison of the one of the first and second determined values with the threshold, so as to enable the computing device to modify operation of the application to address the issue.
	( All of which being addressed in claim 1)
	As per claim 9, refer to claim 2.
	As per claim 10, refer to claim 3.
	As per claim 11, refer to claim 4.
	As per claim 12-13, refer to claims 5-6, respectively.
	As per claim 14, refer to claim 7.
	As per claim 15, Chaudhary discloses a computing system comprising: a memory; and at least one processor in communication with the memory, the at least one processor configured to: 
	create, by a client device, an application probe, the application probe configured to monitor at least one user-based action of a user of an application accessible vithe client device, wherein the application probe uses user account credentials to access the application; 
	receive, by the client device, data indicative of the at least one user-based action of the user of the application in response to performance of the user-based action by the application probe, wherein the at least one user-based action performed by the application probe is a replaying of the at least one user-based action that was previously performed by the user of the application, wherein the at least one user-based action performed by the application probe is replayed in a loaded environment and an unloaded environment; 
	determine, by the client device, a first value for the at least one user-based action and a second value for the at least one user-based action replayed by the application probe based upon, at least in part, the received data, wherein the first value for the at least one user-based action is based upon the at least one user-based action being replayed in the loaded environment, and wherein the second value for the at least one user-based action is based upon the at least one user-based action being replayed in the unloaded environment;
	compare, by the client device, one of the first and second determined values with a threshold to identify an issue with the application related to the at least one user-based action of the application replayed by the application probe, wherein the threshold is determined based upon the first value for the at least one user-based action being replayed in the loaded environment, and further based upon the second value for the at least one user, based action being replayed in the unloaded environment; and 
	provide, by the client device, an indication to a computing device in response to the comparison of the one of the first and second determined values with the threshold, so as to enable the computing device to modify operation of the application to address the issue.
	( all of which being addressed in claim 1)
	As per claims 16-19, refer to rejection of claims 2-5, respectively.
	As per claim 20, refer to rejection of claims 6-7. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
the medium recited as “computer readable medium” in claim 8, is not supported in the Specifications to explicit restrict this medium to be constructed from hardware for storing instructions, but rather is depicted (Specs, para 0079) as to include (but not limited to) magnetic, optical, electromagnetic, infrared type medium as part of a non-exhaustive list including optical fiber or encoded device, media supporting the internet, and may include propagated data signal as part of a carrier wave (para 0080)
The computer readable medium (CRM) as such is construed as signal or transitory waves or non-physical type carrier (emphasis here), which although interpretable by a computer or the internet, cannot be construed as a category of eligible subject matter that falls into one of the four statutory types being that of a composition of matter, an article of manufacture, a machine, a process/method, simply because a carrier wave or signal in its transitory form cannot be matter being built upon composition of material  to form a product; nor is it a article of manufacture, a machine or a process/method.
Claim 8 is therefore non-eligible for a patent, under the statute of 35 USC 101
Claims 9-14 do not further expand on CRM of claim 8 so to specify it as a strictly hardware-based device rather than mere signal medium or container of carrier waves, hence are also deemed not pertaininng to any eligible statutory subject matter, hence not suitable for patentability eligibility.
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that the load balancing in Chaudhary, taken alone or in combination, does not teach or suggest the replaying feature as amended for it to be performed in a loaded and unloaded environment (Applicant's Remarks pg. 10-11)
	The amended language has necessitated one or more adjusted ground(s) of rejection, and any allegation of patentability merits for this added language is deemed largely MOOT.
(B)	Applicants have submitted that the deficiencies in Chaudhary cannot be remedied by the addition of Chitalia, Bhaskaran, Haeuptle, Henry, Urman and Stolfo as alleged by the Office action as none appears to teach replaying user-based actions “in a loaded environment and unloaded environment” (Applicant's Remarks pg. 12).   Alluding to merits of a newly added language cannot be construed as a proper prima-facie case of rebut against the prosecution that has been proffered to address that language; that is, the argument is considered not bearing any weight and/or rather largely moot.
	In all, the amended claims as submitted stand rejected as set forth in the Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Octobre 08, 2022